The Honorable Sam Gaskill State Representative, District 131 State Capitol Building Jefferson City, MO  65101
Dear Representative Gaskill:
You have submitted a question to this office whether an individual who is elected as a county assessor would be prohibited from retaining her daughter as an employee of that office.  In the information you submitted to this office you state that the daughter of the assessor-elect of Barry County is a long-time employee of that office.  The assessor-elect is concerned whether she would violate prohibitions against nepotism if she kept her daughter as an employee.
Article VII, Section 6 of the Missouri Constitution provides: "Any public officer or employee in this state who by virtue of his office or employment names or appoints to public office or employment any relative within the fourth degree, by consanguinity or affinity, shall thereby forfeit his office or employment."
We addressed the precise question in Opinion No. 73-89, a copy of which is attached, in which we concluded that a newly-elected county assessor is not guilty of nepotism by retaining a relative as an employee if that relative was employed by a prior assessor.
                               CONCLUSION
A newly-elected county assessor is not guilty of nepotism by retaining a relative as an employee if that relative was employed by a prior assessor.
Sincerely,
                              JEREMIAH W. (JAY) NIXON Attorney General
Enclosure